UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
DONNA WHITE, Case No. 1:17-cv-212
Plaintiff, Dlott, J.
Litkovitz, M.J.
VS.
GE HEALTHCARE, INC. et al., REPORT AND
Defendants. RECOMMENDATION

This matter is before the Court following the November 14, 2019 Order, to which
plaintiff has not responded.

On October 1, 2019, the Court ordered plaintiff to show cause, in writing, within twenty
days demonstrating that she is the sole beneficiary of the Estate of Constance Lowe and that the
Estate lacks creditors. (Doc. 75 at 8). The Court noted that consistent with Sixth Circuit
precedent, “a personal representative may appear pro se on behalf of an estate on/y if he or she is
the sole beneficiary of the estate and the estate has no creditors.” (/d. at 7-8) (quoting Estate of
Bessett v. Wilmington Tr., N.A., No. 17-1199, 2017 WL 3747204, at *1 (6th Cir. May 16, 2017)).
The Court advised plaintiff that if she is not the sole beneficiary and/or the Estate has creditors,
she cannot continue to litigate this action as a pro se litigant on behalf of others’ interests and
must proceed through an attorney. (/d. at 8).

Plaintiff then provided the Court with an “entry appointing fiduciary,” which is a
document issued by the probate court appointing her as the administrator of the estate of
Constance Lowe. (Doc. 76-1). On November 14, 2019, the Court determined that this document
was insufficient to meet plaintiff's burden of establishing that she is the only beneficiary of the
estate of Constance Lowe and that the Estate lacks creditors. (Doc. 80 at 2). Nevertheless, the

Court granted plaintiff an additional opportunity to comply with the show cause order by
providing documentation demonstrating that she is the sole beneficiary of the Estate of
Constance Lowe and that the Estate lacks creditors within twenty days. (/d.). To date, plaintiff
has not provided the Court with this documentation.

As this Court has twice advised plaintiff, under both federal and Ohio law, she may not
represent the interests of the estate of Constance Lowe as a pro se litigant. See Thompson vy.
THC, Inc., No. C-1-07-231, 2008 WL 4449426 (S.D. Ohio Sept. 30, 2008) (Barrett, J.) (citing
Ohio Rev. Code § 4705.01; Shepherd v. Wellman, 313 F.3d 963 (6th Cir. 2003)). Plaintiff also
attempts to litigate this case in her personal capacity as administrator of the Estate of Constance
Lowe. While plaintiff is permitted to bring this case in her own name as the administrator of the
Estate pursuant to Fed. R. Civ. P. 17,! “the benefit of the action remains at all times with the
Estate, not Plaintiff.” Thompson, 2008 WL 4449426, at *2 (citing Fielder v. Ohio Edison
Co., 109 N.E.2d 855, 857 (1952), superseded by statute on other grounds; Jones v. Wittenberg
University, 534 F.2d 1203, 1207-1208 (6th Cir. 1976)). Any interest that plaintiff has as an
administrator is also an interest as a beneficiary of the estate. However, plaintiff has not
provided the Court with documentation demonstrating that she is the sole beneficiary.” Plaintiff
has failed to comply with the Court’s October 1, 2019 and November 14, 2019 Orders by
showing that she is the sole beneficiary of the Estate of Constance Lowe and that the Estate lacks
creditors. Nor has new counsel entered an appearance on behalf of the Estate.’ Therefore,

plaintiff's amended complaint should be dismissed on this basis. Jd.

 

' Rule 17 provides that “[t]he following may sue in their own names without joining the person for whose benefit

the action is brought: (A) an executor; (B) an administrator. . . .”
* Indeed, the amended complaint mentions other beneficiaries besides plaintiff Donna White. (Doc. 19 at 9 59, 68,

74, 80).
3 Plaintiff's attorneys were permitted to withdraw as counsel on March 1, 2018.

2
IT IS THEREFORE RECOMMENDED THAT:
1. Plaintiff's amended complaint be DISMISSED WITHOUT PREJUDICE.

2. This matter be CLOSED and TERMINATED from the docket of this Court

Date: £</2 ah 7
Karen L. Litkovitz

United States Magistrate Judge
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

DONNA WHITE, Case No: 1:17-cv-212
Plaintiff, Dlott, J.
Litkovitz, M.J.
vs.

GE HEALTHCARE, INC., et al.,
Defendants.

NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations. This period may be extended further by the Court on
timely motion for an extension. Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections. If the Report
and Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs. A party may respond to another party’s objections
WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
